DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an apparatus and method for drug delivery having a device with a housing and a cartridge holder fixable to the housing. A piston rod is threaded within the housing and is actuated to rotate causing distal displacement of the piston rod. Further an electronic control is used to determine a predefined condition of use, an interlock member controlled by the electronic control is made of a latch mechanism that mechanically obstructs rotation of the piston rod when the predefined condition is not met and allows for rotation of the piston rod when the predefined condition is met. The closet prior art is Bode et al. (WO2011/042540) that teaches a device that has a piston rod that is designed to be mechanically prevented from distal movement. However, Bode, in combination with the other prior art, does not teach a piston rod that is threaded such that rotation of the piston rod causes distal movement, and further that the mechanical interlock prevents rotation of the piston rod dependent on a sensed condition. 
Applicant’s remarks filed 5/16/22 are persuasive and the combination of prior art does not teach the aforementioned limitation. 
Therefore, by reciting, in combination with the other structural elements and method steps,  a threaded piston rod for rotation within the housing that is prevented from rotation by a mechanical interlock comprising one of a latch or clamp, overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783